Exhibit 10.1


DIRECTOR RESOLUTIONS
OF
PETRICHOR CORP.
 (the “Company”)
WHEREAS:

A. Chun-Hao Chang desires to appoint Mei-Chun Lin as Chief Financial Officer of
the Company and as a director of the Company.

B. Mei-Chun Lin has consented to act as Chief Financial Officer of the Company
and as a director of the Company.



BE IT RESOLVED THAT:

1. Chun-Hao Chang, has appointed Mei-Chun Lin as Chief Financial Officer of the
Company and a director of the Company.

2. Mei-Chun Lin has consented to act as Chief Financial Officer of the Company
and as a director of the Company.

Effective date: May 2, 2016




/s/ Chun-Hao Chang________                               
Chun-Hao Chang




/s/ Mei-Chun Lin___________
Mei-Chun Lin



